Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 as originally filed on 10/30/2019 are currently pending and considered below.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “restoring the plurality of optimal variables to the plurality of third paths corresponding to the plurality of optimal variables.” It is unclear how the variables can be restored to a path if they were never removed from the third path. These variables were filtered from the second path and are now being added to the third path. The limitation will be construed as “storing the plurality of optimal variables in the plurality of third paths corresponding to the plurality of optimal variables.”
Claim 9 recites “restoring the plurality of optimal variables to the plurality of third paths corresponding to the plurality of optimal variables according to the comparison table.” It is 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, can best be understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1-10 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 1, which is a representative claim for all claims 1-10, which is addressed below for 101 explanation purposes, recites: A disease suffering probability prediction method, applied to an electronic apparatus, the method comprising:
determining a path length, the path length being a count of diseases; 
obtaining a plurality of first paths conforming to the path length from a plurality of history data of a specific disease according to the path length, the first path being composed of other diseases suffered sequentially before suffering the specific disease;
obtaining a plurality of second paths positively related to the specific disease from the plurality of first paths according to the plurality of first paths;
filtering the plurality of second paths to obtain a plurality of third paths, and establishing a prediction model according to the plurality of third paths; and
inputting a path to be predicted to the prediction model and outputting a probability of suffering the specific disease for the path to be predicted, the path to be predicted being  composed of a plurality of diseases.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because determining a path length amounts to managing human behavior/interactions between people because it amounts to following rules or instructions to predict and diagnose diseases. Any limitations not identified above as part of the method of organizing human activity are deemed “additional elements,” and will be discussed in further detail below.
Independent claim 10 contain nearly identical limitations, and is similarly rejected. Dependent claims 2-9, include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, Claims 2-3 merely define a type of data processed by the system and only serve to further limit the abstract idea; Claims 4-9, merely further define the abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
A disease suffering probability prediction method, applied to an electronic apparatus, the method comprising:
determining a path length, the path length being a count of diseases; 
obtaining a plurality of first paths conforming to the path length from a plurality of history data of a specific disease according to the path length, the first path being composed of other diseases suffered sequentially before suffering the specific disease;
obtaining a plurality of second paths positively related to the specific disease from the plurality of first paths according to the plurality of first paths;
filtering the plurality of second paths to obtain a plurality of third paths, and establishing a prediction model according to the plurality of third paths; and
inputting a path to be predicted to the prediction model and outputting a probability of suffering the specific disease for the path to be predicted, the path to be predicted being  composed of a plurality of diseases.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below.

Claims 1-10 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
add insignificant extra-solution activity – for example, the recitation of “outputting a probability of suffering the specific disease for the path to be predicted,” which amount to insignificant application. See MPEP 2106.05(g).

Claims 2-9 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim 2-3 and 5-9 merely describe how the data is manipulated and only further limit the abstract idea. Claim(s) 4 and 5 also includes the additional element of “a machine learning algorithm” which is analyzed in the same manner as the “prediction model” in the independent claim and does not provide a practical application or significantly more for the same reasons.

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
add insignificant extra-solution activity – for example, the recitation of “outputting a probability of suffering the specific disease for the path to be predicted,” which amount to insignificant application. See MPEP 2106.05(g)
See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering and output)
Independent claim 10 is similarly rejected because it either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. The limitations of a storage circuit, a plurality of modules, and a processor merely recite generic computer components. Dependent Claims 2-9 include other limitations, but none of these functions are deemed significantly more than the Claims 2, 4-9), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein,” feature of dependent Claim 3). 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “machine learning” in Claims 4-5 are considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. The prior art of record indicates that machine learning, as claimed, is well-understood, routine, conventional activity in the field (see U.S. Patent Publication No. 2008/0183454 to Barabasi at Para. 0041; and see U.S. Patent Publication No. 20190108915 to Spurlock at Para. 0053). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claims are not patent eligible.
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation. 
Therefore, whether taken individually or as an ordered combination, Claims 1-10 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, and 10, as can best be understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0183454 to Barabasi, et al. (“Barabasi”) in view of U.S. Patent Publication No. 2016/0232324 to Liu, et al. (“Liu”)

Regarding claim 1, Barabasi discloses: 
A disease suffering probability prediction method, applied to an electronic apparatus, the method comprising: (Barabasi, para. [0006]: a method of predicting a future disease)
determining a path length, the path length being a count of diseases; (Barabasi, para. [0031]: the number and types of diseases entered as subject-specific disease history, and see Fig. 2 showing a count of diseases 1-6)
obtaining a plurality of first paths conforming to the path length from a plurality of history data of a specific disease according to the path length (Barabasi, para. [0030]: the population members (first path) have one or more diseases in common with the subject, see, e.g., Fig. 2 showing paths in the form of any of the two persons 1-6, having a sequence of diseases), the first path being composed of other diseases suffered sequentially before suffering the specific disease; (Barabasi, para. [0005]: detecting patterns of diseases experienced by population members prior to (sequentially before) the occurrence of future (specific) diseases)
obtaining a plurality of second paths positively related to the specific disease from the plurality of first paths according to the plurality of first paths; (Barabasi, paras. [0033]: a second path, such as the diseases experienced by any persons shown in Fig. 2 who are not part of the first path)
inputting a path to be predicted to the prediction model (Barabasi, paras. [0026]: subject specific data is input to the disease prediction model) and outputting a probability of suffering the specific disease for the path to be predicted (Barabasi, para. [0046]: a prediction is processed and output to a presentation module), the path to be predicted being composed of a plurality of diseases. (Barabasi, para. [0049]: results interface displays the predictions, which comprise the “diseases” predicted for the subject)
The method of Barabasi discloses a disease path used in disease prediction, (Barabasi, Fig. 2). However, the method of Barabasi does not explicitly recite filtering the plurality of second paths to obtain a plurality of third paths, and establishing a prediction model according to the plurality of third paths.
 that it is old and well known in the art of healthcare to include filtering the plurality of second paths to obtain a plurality of third paths, and establishing a prediction model according to the plurality of third paths; and (Liu, para. [0063]: determining a most probable path, construed as a third path, of disease progression from a plurality of transition paths, including a second path, which requires filtering out less probable paths).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Barabasi to include filtering the plurality of second paths to obtain a plurality of third paths, and establishing a prediction model according to the plurality of third paths, as taught by Liu, because Liu teaches that using historical disease progression data is beneficial to improving prediction of future disease diagnoses based on known disease progression data. (Liu, para. [0006]).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
generating a plurality of variables corresponding to a plurality of patterns according to the plurality of second paths; (Barabasi, Fig 2: variables such as BMI 2007, BMI 2008, etc., and see para. 0033 discussing obtaining biomarker data)
filtering the plurality of variables using a plurality of models (Barabasi, [0039]: optimization techniques are construed as models) to obtain a plurality of optimal variables from the plurality of variables; and (Barabasi, [0039]: removing members in the population who do not provide useful information for predicting diseases)
restoring the plurality of optimal variables to the plurality of third paths corresponding to the plurality of optimal variables. (Barabasi, [0039]: the biomarker data associated with the population members who are not removed will be kept in the path, such as the paths shown in Fig. 2)

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the plurality of patterns are related to permutation and combination of a position of a disease (Barabasi, [0005]: patterns such as the diagnosis of a disease occurring prior to the occurrence of other diseases, which includes the ordered position of a disease), an order of diseases (Barabasi, [0005]: patterns such as the diagnosis of a disease occurring prior to the occurrence of other diseases, which is the order in which they occur) and a count of diseases in each of the plurality of second paths. (Barabasi, [0035]: recognizing when two subjects have the same disease, which is a count of the shared diseases)

Regarding claim 8, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the step of generating the plurality of variables corresponding to the plurality of patterns according to the plurality of second paths comprises: generating the plurality of variables corresponding to the plurality of patterns according to the plurality of second paths and a comparison table. (Barabasi, Fig 2: variables such as BMI 2007, BMI 2008, etc., and see para. 0033 discussing obtaining biomarker data. Fig. 2 shows the comparison table)

Regarding claim 10, Barabasi discloses: 
An electronic apparatus, (Barabasi, [0010]: a diagnoses-based disease prediction system) comprising:
a storage circuit, recording a plurality of modules; and (Barabasi, [0045]: diagnoses-based predictor includes prediction execution module, Time resolution module, and prediction presentation module)
determining a path length, the path length being a count of diseases; (Barabasi, para. [0031]: the number and types of diseases entered as subject-specific disease history, and see Fig. 2 showing a count of diseases 1-6)
obtaining a plurality of first paths conforming to the path length from a plurality of history data of a specific disease according to the path length (Barabasi, para. [0030]: the population members (first path) have one or more diseases in common with the subject, see, e.g., Fig. 2 showing paths in the form of any of the two persons 1-6, having a sequence of diseases), the first path being composed of other diseases suffered sequentially before suffering the specific disease; (Barabasi, para. [0005]: detecting patterns of diseases experienced by population members prior to (sequentially before) the occurrence of future (specific) diseases)
obtaining a plurality of second paths positively related to the specific disease from the plurality of first paths according to the plurality of first paths; (Barabasi, paras. [0033]: a second path, such as the diseases experienced by any persons shown in Fig. 2 who are not part of the first path)
inputting a path to be predicted to the prediction model (Barabasi, paras. [0026]: subject specific data is input to the disease prediction model) and outputting a probability of suffering the specific disease for the path to be predicted (Barabasi, para. [0046]: a prediction is processed and output to a presentation module), the path to be predicted being composed of a plurality of diseases. (Barabasi, para. [0049]: results interface displays the predictions, which comprise the “diseases” predicted for the subject).
The method of Barabasi discloses a disease path used in disease prediction, (Barabasi, Fig. 2). However, the method of Barabasi does not explicitly recite a processor, accessing and executing the plurality of modules to perform the following operation, filtering the plurality of second paths to obtain a plurality of third paths, and establishing a prediction model according to the plurality of third paths.
 that it is old and well known in the art of healthcare to include a processor, accessing and executing the plurality of modules to perform the following operations; (Liu, para. [0050]: a processor that executes the examples disease modelling) filtering the plurality of second paths to obtain a plurality of third paths, and establishing a prediction model according to the plurality of third paths (Liu, para. [0063]: determining a most probable path, construed as a third path, of disease progression from a plurality of transition paths, including a second path, which requires filtering out less probable paths).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Barabasi to include a processor, accessing and executing the plurality of modules to perform the following operation, filtering the plurality of second paths to obtain a plurality of third paths, and establishing a prediction model according to the plurality of third paths, as taught by Liu, because Liu teaches that using historical disease progression data is beneficial to improving prediction of future disease diagnoses based on known disease progression data. (Liu, para. [0006]).

Claims 4-7 and 9, as can best be understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0183454 to Barabasi, et al. (“Barabasi”) in view of U.S. Patent Publication No. 2016/0232324 to Liu, et al. (“Liu”) in further view of U.S. Patent Publication No. 2019/0108915 to Spurlock, et al. (“Spurlock”)

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the step of filtering the plurality of variables using the plurality of models to obtain the plurality of optimal variables from the plurality of variables comprises: determining a machine learning algorithm; (Barabasi, [0044]: the neural network model is construed as a machine learning algorithm)
determining a plurality of variable input patterns; and (Barabasi, [0044]: training data, construed as variable input patterns, is input to the neural network model)
The combination of Barabasi and Liu discloses neural networks, (Barabasi, para. [0044]). However, the method of Barabasi does not explicitly recite generating the plurality of models according to the determined machine learning algorithm and the plurality of variable input patterns.
Spurlock further teaches that it is old and well known in the art of healthcare that a medical record can include generating the plurality of models according to the determined machine learning algorithm and the plurality of variable input patterns (Spurlock, [0051]: using a machine learning algorithm to generate multiple models).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include generating the plurality of models according to the determined machine learning algorithm and the plurality of variable input patterns, as taught by Spurlock, because Spurlock teaches that machine learning can be used to predict disease before symptoms arise. (Spurlock, Abstract).

Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above.
Spurlock further teaches that it is old and well known in the art of healthcare that a medical record can include wherein the step of generating the plurality of models according to the determined machine learning algorithm and the plurality of variable input patterns comprises: establishing a plurality of first models for the plurality of patterns respectively using the machine learning algorithm; and (Spurlock, [0051]: using a machine learning algorithm to generate multiple models)
establishing a second model for the plurality of patterns using the machine learning algorithm (Spurlock, [0051]: using a machine learning algorithm to generate multiple models, which would include a second model based on patterns, see para 0048).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein the step of generating the plurality of models according to the determined machine learning algorithm and the plurality of variable input patterns comprises: establishing a plurality of first models for the plurality of patterns respectively using the machine learning algorithm; and establishing a second model for the plurality of patterns using the machine learning algorithm, as taught by Spurlock, because Spurlock teaches that machine learning can be used to predict disease before symptoms arise. (Spurlock, Abstract).

Regarding claim 6, the combination discloses each of the limitations of claim 5 as discussed above, and further discloses:
wherein the step of filtering the plurality of variables using the plurality of models to obtain the plurality of optimal variables from the plurality of variables comprises: inputting the plurality of variables to the plurality of first models to (Barabasi, [0044]: training data, construed as variable input patterns, is input to the neural network model) obtain a first post-filtering variable output by each first model in the plurality of models (Barabasi, [0039]: members in the population who do not provide useful information for predicting diseases are removed from the input data), and performing a union operation on the first post-filtering variable output by each first model in the plurality of models to obtain a second post-filtering variable; (Barabasi, [0039]: the biomarker data associated with the population members who are not removed will be kept in the path, such as the paths shown in Fig. 2)
inputting the plurality of variables to the second model to obtain a third post-filtering variable; and (Spurlock, [0089]: using a machine learning algorithm to generate multiple models, which are combined or stacked)
performing a performance prediction on the second post-filtering variable and the third post-filtering variable respectively using a plurality of third models to select a variable having a better prediction accuracy rate from the second post-filtering variable and the third post-filtering variable as the plurality of optimal variables. (Spurlock, [0089]: the combined or stacked models are used to generate a final classifier, construed as an optimal variable)

Regarding claim 7, the combination discloses each of the limitations of claim 4 as discussed above.
Spurlock further teaches that it is old and well known in the art of healthcare that a medical record can include wherein the machine learning algorithm comprises a random forest algorithm and a Logistic regression algorithm. (Spurlock, [0015]: machine learning algorithms may include random forest and logistic regression).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein the machine learning algorithm comprises a random forest algorithm and a Logistic regression algorithm, as taught by Spurlock, because Spurlock teaches that machine learning can be used to predict disease before symptoms arise. (Spurlock, Abstract).

Regarding claim 9, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein the step of restoring the plurality of optimal variables to the plurality of third paths corresponding to the plurality of optimal variables comprises: restoring the plurality of optimal variables to the plurality of third paths corresponding to the plurality of optimal variables according to the comparison table. (Barabasi, Fig 2: variables such as BMI 2007, BMI 2008, etc., and see para. 0033 discussing obtaining biomarker data. Fig. 2 shows the comparison table)

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2014/0141397 to Dunn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/JONATHAN DURANT/Primary Examiner, Art Unit 3626